                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


DANNY RAY HAMMONDS            )
              Plaintiff,      )
                              )
v.                            )                    JUDGMENT
                              )
                              )                    No. 7:19-CV-72-FL
STATE OF NORTH CAROLINA       )
DEPARTMENT OF TRANSPORTATION )
OF DIVISION OF MOTOR VEHICLES )
                 Defendant.   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss and plaintiff’s motion to resolve.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
November 12, 2019, and for the reasons set forth more specifically therein, defendant’s motion
to dismiss is GRANTED and plaintiff’s motion to resolve is DENIED. Plaintiff’s claims are
DISMISSED WITH PREJUDICE.

This Judgment Filed and Entered on November 12, 2019, and Copies To:
Danny Ray Hammonds (via CM/ECF Notice of Electronic Filing) 24 Aundrea Ave, Lumberton,
NC 28358
Jonathan J. Evans / Kathryne E. Hathcock (Via CM/ECF Notice of Electronic Filing)

November 12, 2019                   PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
